Citation Nr: 0305871	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  02 00-464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a skin rash, to include 
as due to Agent Orange exposure.

(The issues of entitlement to service connection for 
polycythemia vera and stroke residuals, to include as due to 
Agent Orange exposure will be the subjects of a later 
decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

The current appeal arose from a September 2001 rating 
decision of the Department of Veterans Affairs (VA), No. 
Little Rock, Arkansas, Regional Office (RO) which denied 
service connection for a skin rash, to include as due to 
Agent Orange exposure.
  
The Board is undertaking additional development as to the 
issue of service connection for polycythemia vera, to include 
as due to Agent Orange exposure currently in appellate status 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 (a) 
(2)).  When it is completed, the Board will provide notice of 
the development as required by Rule of Practice 903. (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002 (to be codified at 38 C.F.R. 
§ 20.903.)  The issue of service connection for secondary 
stroke residuals, to include as due to Agent Orange exposure 
is deferred pending completion of the aforementioned 
additional development.  After giving notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Competent medical evidence does not show that the veteran 
currently suffers from a skin disorder.




CONCLUSION OF LAW

A skin rash was not incurred in or as the result of, active 
service, including as secondary to herbicide exposure. 38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), went into effect.  VA has 
promulgated revised regulations to implement these changes in 
the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2002).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d).  The veteran was notified of the information 
necessary to substantiate his claim and which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf, by means 
of letters in August 2000, February 2001, and April 2001, the 
discussions in the September 2001 rating decisions, and the 
December 2001 statement of the case.  In particular, the 
veteran was advised that the VA would attempt to obtain his 
service medical records and other records pertaining to 
service, records of relevant treatment at VA facilities, and 
any other relevant records held by any Federal department or 
agency identified by the veteran.  If VA is unable to obtain 
records identified by the veteran, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.  In this case, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that the RO has secured the veteran's 
service medical records, VA and private clinical records, and 
VA examination reports.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board notes that the veteran's DD-214 shows that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.   For purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C. § 
1116(f), as added by § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-103 (H.R. 
1291) (Dec. 27, 2001).

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes, chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. § 
3.307(a)(6).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 
C.F.R.  
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  If a 
disorder is not listed in 38 C.F.R. § 3.309(e), the 
presumption of service connection related to Agent Orange is 
not available.  See McCartt v. West, 12 Vet. App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Even if an veteran is found not to have a present disease, 
the claim must still be reviewed to determine if service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation).  However, where the issue involves 
such a question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Background.  The veteran's service medical records are silent 
as to any complaints, treatment, or diagnoses of a skin 
disorder.  There are no post service medical records of file 
until approximately 1982, over a decade after service.  The 
Board again notes that the only skin disorder associated with 
herbicide exposure is chloracne which had to have manifested 
itself within one year after the veteran's last exposure to 
an herbicide agent which would have been in 1971.  38 C.F.R. 
§ 3.307(a)(6).

The veteran filed a claim for service connection for a skin 
rash due to Agent Orange exposure in July 2000.

He submitted very extensive private medical records from 
Dennis R. Fecher, M.D., and date from about 1982 to the 
present time.  These records are essentially silent as to a 
chronic skin disorder.

Analysis.  Service medical records do not refer to a skin 
condition.  Neither does the post service medical evidence of 
record contain any evidence of treatment or diagnosis of a 
skin disorder.  

In a July 2001 VA examination, he was described as fairly 
deeply tanned and quite ruddy.  No skin disorder was noted by 
the examiner.

Following submission of his claim, he was asked to submit 
evidence to support his claim.  He failed to provide any 
evidence of a current chronic skin disorder.

There are three fundamental components to a claim of service 
connection for a claimed disorder: (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service. 

There is no evidence that the veteran has ever been diagnosed 
with a skin disorder which may be presumed to have been due 
to exposure to herbicides such as chloracne.  Simply having a 
history of having been exposed to herbicides, without any 
resulting disability, is not enough to demonstrate a valid 
claim.  A service-connection claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992). Accordingly, the Board concludes that a skin rash 
due to exposure to herbicides was not incurred in or 
aggravated by service, and may not be presumed to have 
resulted from herbicide exposure. 

Further, there is no competent medical evidence of current 
disability on record for a skin rash and so none of the 
available methods for establishing the veteran's entitlement 
to service connection may be used to grant this claim.

Accordingly, the Board holds that the preponderance of the 
evidence is against the claim for service connection under 
any applicable methodology, and so the benefit of the doubt 
rule does not apply and the claim must fail. See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin rash, to include as due to 
Agent Orange exposure is denied.



		
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

